NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GENE S. GROVES,
CZaimcmt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon0lent-Appellee.
2010-7057
Appea1 from the United States Court of Appea1s for
Veterans C1aims in 06-1252, Chief Judge Wi11iam P.
Greene, Jr.
ON MOTION
Before GAJARSA, SCHALL, and MO0RE, Circuit Judges.
PER CUR1AM.
0 R D E R
The Secretary of Veterans Affairs moves to remand
this case so that the United States Court of Appea1s for
Veterans C1aims may rule on a motion for reconsideration
filed by Gene S. Groves. Groves opposes.

GROV'ES V. DVA 2
On November 25, 2009, the Court of Appeals for Vet-
erans Claims issued a decision that affirmed a portion of
the December 1, 2005 determination of the Board of
Veterans' Appeals that there was no clear and unmistak-
able error in a September 1972 regional office decision
The decision also vacated a portion of the December 1,
2005 Board decision that denied entitlement to vocational
rehabilitation services and remanded for readjudication.
Also on November 25, 2009, Groves filed a motion chal-
lenging a previous order in the case that denied Groves'
earlier motion that the assigned judge recuse himself On
December 9, 2009, Groves filed an additional motion
seeking reconsideration of the November 25, 2009 deci-
sion on the merits of his case. ln that December 9 motion,
Groves asked for reconsideration by a panel or by the
court en banc.
On January 14, 2010, the judge construed Groves'
November 25 motion as a motion for reconsideration of
his previous order refusing to recuse himself. The judge
denied reconsideration of his recusal determination The
Court of Appeals for Veterans Claims entered judgment
on January 14, 2010. Groves filed an appeal on February
2, 2010. However, there is no express ruling on the
docket regarding Groves' December 9 motion for reconsid-
eration of the decision on the merits. The Secretary
argues that absent a ruling on the December 9 motion for
reconsideration, Groves' appeal is premature.
Groves argues that he prefers to have a decision by
this co1wt "on the record as it now stands." We agree with
the Secretary that judgment was prematurely entered by
the Court of Appea1s for Veterans Claims because it had
not ruled on Groves' December 9 motion for reconsidera-
tion of the decision on the merits. Thus, we grant the
Secretary's motion for remand. We anticipate that the
Court of Appeals for Veterans Claims will promptly rule
on the pending motion and enter judgment when appro-

3 GROVES V. DVA
priate. When judgment is entered by that court, Groves
may again appeal to seek review of any issue within this
court's jurisdiction for which there is a final adverse
decision.
Accordingly,
IT ls 0RDERE1) THAT:
The motion is granted. The case is remanded.
FOR TI~IE COURT
NUV 1 5  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Gene S. Groves
Steven M. Mager, Esq. F"_ED
U.S. couR‘r oF APPEALS FOR
 *' "  r\
Issued As A Mandate: jj j fiat l 5 fills  T"'E FE'3ERA'~ " "'"T
NOV 15 2010
JAN HORBALY
GLERK